DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 31 August 2020 and 09 December 2020. The references have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 25, 26, 29, 31, 32, 54, 58 and 171 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds et al. (Reynolds, WO2018/147929).
	Referring to Claim 1, Reynolds teaches a signal generator (implicit for the device) configured to generate a first plurality of independent waveforms ([078]); a signal conversion module (Fig. 1 #116; [059] and [076]) configured to convert the first plurality of independent waveforms into a first plurality of independent transmitted radar signals; a transmitter array (Fig. 1 #106, 108 and 112;  [046], [056] and [058]) comprising a first plurality of transmitter antennas 
	Referring to Claim 2, Reynolds teaches wherein the one or more image attributes are based, at least in part, on motion of the radar imaging system relative to the field of view; [047].
	Referring to Claim 3, Reynolds teaches wherein: Page 3 of 1971271210.1Appl. No. 16/688,282Amdt. dated February 11, 2020100467-636652Preliminary Amendmentthe one or more image attributes are based, at least in part, on motion of the radar imaging system relative to the field of view; and the radar imaging system is configured to move toward or away from the field of view; [047].
	Referring to Claim 4, Reynolds teaches wherein: the one or more image attributes are based, at least in part, on motion of the radar imaging system relative to the field of view; the 
	Referring to Claim 5, Reynolds teaches wherein: the one or more image attributes are based, at least in part, on motion of the radar imaging system relative to the field of view; and the radar imaging system is configured to image an object in the field of view moving toward or away from the radar imaging system; [047].
	Referring to Claim 25, Reynolds teaches wherein the imaging module is configured to estimate one or more scattering properties of the field of view using the responses to the first plurality of independent transmitted radar signals to provide the representation of the one or more areas of interest; [068-069].
	Referring to Claim 26, Reynolds teaches wherein the representation of the one or more areas of interest comprises a sum of responses to one or more scatterers in the field of view; [087-089].
	Referring to Claim 29, Reynolds teaches wherein the representation comprises one or more image frames of the area of interest, and the imaging module is configured to: sample the representation of the one or more areas of interest; create a buffered representation of the one or more areas of interest using the samples; generate the one or more image frames of the area of interest using the buffered representation; [046].
	Referring to Claim 31, Reynolds teaches wherein the one or more image attributes comprise one or more voxels in the one or more areas of interest; [070].
	Referring to Claim 32, Reynolds teaches wherein the one or more image attributes comprise one or more three-dimensional (3D) image frames of the one or more areas of interest; [070].

	Referring to Claim 58, Reynolds teaches generating a first plurality of independent waveforms; converting the first plurality of independent waveforms into a first plurality of independent transmitted radar signals; transmit the first plurality of independent transmitted radar signals toward a field of view using a transmitter array comprising a first plurality of transmitter antennas; receiving a second plurality of receive radar signals using a receiver array comprising a second plurality of receiver antennas, the second plurality of receive radar signals representing responses to the first plurality of independent transmitted radar signals from the field of view; processing the second plurality of receive radar signals to recover one or more signal attributes of the first plurality of independent waveforms from the second plurality of receivePage 10 of 19 71271210.1Appl. No. 16/688,282Amdt. dated February 11, 2020100467-636652Preliminary Amendmentradar signals, the one or more signal attributes corresponding to responses for at least a portion of the field of view; providing a representation of one or more areas of interest in the field of view using the one or more signal attributes of the first plurality of independent waveforms recovered from the second plurality of receive signals; rendering one or more image attributes of the one or more areas of interest using the representation of the one or more areas of interest, the one or more image attributes based, at least in part, on motion relative to the field of view; See citations of Claim 1 above.
	Referring to Claim 171, Reynolds teaches a receiver array comprising a second plurality of receiver antennas, the second plurality of receiver antennas configured to receive a second plurality of receive radar signals, the second plurality of receive radar signals representing .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 10, 53, 55 and 121 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Santra et al. (Santra, US PGPub 2019/0302253).
Referring to Claim 7, Reynolds teaches the image attributes but does not explicitly disclose nor limit the attributes comprise angle values, range values, relative velocity values, or some combination thereof, of voxels forming the representation of the field of view.
	However, Santra teaches image attributes that include the above data; [0057], [0068-0069] and Claim 13.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Reynolds with the desired attributes as taught by Santra as there are all well-known attributes in the art to assist with determining trajectory of an object or presence of an object as well. 
	Referring to Claim 8, Reynolds as modified by Santra teaches wherein the image attributes are derived from scene measurements comprising fast time data, slow time data, spatial data, or some combination thereof, of the field of view; See claim 4 of Santra for example.
	Referring to Claim 10, Reynolds as modified by Santra teaches wherein the imaging module is configured to transform fast time data of the field of view into range values of the image attributes; See Claim 14 of Santra.
	Referring to Claim 53, Reynolds as modified by Santra teaches a vehicle management module configured to provide instructions to manage a vehicle based on the representation of the one or more areas of interest; See title of Santra.
	Referring to Claim 55, Reynolds as modified by Santra teaches wherein one or more receivers of the receiver array are integrated into a Monolithic Microwave Integrated Circuit (MMIC); [0038] of Santra.
	Referring to Claim 121, Reynolds teaches a signal generator configured to generate a first plurality of independent waveforms; a signal conversion module configured to convert the first 
	However, Santra teaches using MMICS connected to the transmit and receive arrays; [0038].
.	

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Abatzoglou et al. (Abatzoglou, US PGPub 2010/0259442).
	Referring to Claim 14, Reynolds teaches the imaging module, but does not explicitly disclose nor limit it is configured to perform a Keystone transformation on slow time data of the field of view.
	However, Abatzoglou teaches the imaging module is configured to perform a Keystone transformation on slow time data of the field of view; [0027].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Reynolds with the keystone processing as taught by Abatzoglou to improve the focus of the image by reducing "range migration."

Claim 15, 18, 30, 47, 48 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Cattle (US PGPub 20190324134).
	Referring to Claim 15, Reynolds teaches the signal generator, but does not explicitly disclose nor limit it is configured to perform one or more of: a time shift on one or more master signals to generate the first plurality of independent waveforms; a phase shift on one or more master signals to generate the first plurality of independent waveforms; a code division on one or 
	However, Cattle teaches phase shift on the master signals; [0051].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Reynolds with the phase shift as taught by Cattle so the direction of propagation can be controlled, effectively creating a steerable beam.
	Referring to Claim 18, Reynolds as modified by Cattle teaches wherein the virtual antenna formation module is configured to form a virtual array aperture with the combined receive radar signal, the virtual array aperture comprising a virtual field of antenna elements corresponding to a convolution of the positions of the first plurality of independent transmit antennas and the positions of the second plurality of receive antennas; [0141] of Cattle.
	Referring to Claim 30, Reynolds as modified by Cattle teaches wherein: the combined receive radar signal comprises a plurality of perspectives of the field of view, each of the plurality of perspectives correspond to a specific perspective from one of the responses to the first plurality of independent transmitted radar signals; and the representation of the one or more areas of interest comprises accommodating one or more phase shifts in the responses to the first plurality of independent transmitted radar signals; see Fig, 4 of Cattle.
	Referring to Claim 47, Reynolds teaches the imaging module, but does not explicitly disclose nor limit it is configured to focus a resolution near the one or more areas of interest.
	However, Cattle teaches the imaging module is configured to focus a resolution near the one or more areas of interest; [0198].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Reynolds with the focusing as taught by Cattle to all sharpen the resolution of the point of interest.
	Referring to Claim 48, Reynolds as modified by Cattle teaches wherein the imaging module is configured to provide a parametrized focus of a resolution near the one or more areas of interest; see [0198] of Cattle.
.

Allowable Subject Matter
Claims 6, 9, 11-13, 27, 28, 43-46 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646